                   Case 20-50601-LSS              Doc 7      Filed 07/23/20         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                          Chapter 11

BOY SCOUTS OF AMERICA AND                                       Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                                Jointly Administered
                                Debtors.



HARTFORD ACCIDENT AND INDEMNITY
COMPANY AND FIRST STATE INSURANCE
COMPANY,                                                        Adv. Proc. No. 20-50601 (LSS)
                  Plaintiffs,
         v.

BOY SCOUTS OF AMERICA, et al.                                   Re: D.I. 1, 3, 4, & 5

                  Defendants.



                     NOTICE OF ADJOURNED PRETRIAL CONFERENCE

         PLEASE TAKE NOTICE that on May 15, 2020, Hartford Accident and Indemnity

Company (“Hartford A&I”) and First State Insurance Company (“First State”) (together,

“Hartford”) filed a complaint [D.I. 1] thereby commencing the above-captioned adversary

proceeding (the “Adversary Proceeding”) against the above-captioned defendants (collectively,

the “Defendants”).

         PLEASE TAKE FURTHER NOTICE that on June 30, 2020, Hartford served the

Summons and Notice of Pretrial Conference (the “June 30 Summons”) on certain of the




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Lane, Irving, Texas 75038.
                   Case 20-50601-LSS    Doc 7     Filed 07/23/20    Page 2 of 3




Defendants.        The June 30 Summons scheduled the pretrial conference (the “Pretrial

Conference”) in the Adversary Proceeding for August 6, 2020.

        PLEASE TAKE FURTHER NOTICE that on July 10, 2020, Hartford served a second

Summons and Notice of Pretrial Conference (the “July 10 Summons”) on a second set of

Defendants. Pursuant to Rule 7004-2 of the Local Rules of Bankruptcy Practice and Procedure

for the United States Bankruptcy Court for the District of Delaware, the July 10 Summons did

not provide sufficient notice to hold the Pretrial Conference on August 6, 2020. Accordingly, the

July 10 Summons scheduled the Pretrial Conference for September 9, 2020 at 10:00 a.m. (ET).

        PLEASE TAKE FURTHER NOTICE that on July 16, 2020 a third Summons and Notice

of Pretrial Conference (the “July 16 Summons”) was served on certain Defendants for which the

initial service was rejected. The July 16 Summons also scheduled the Pretrial Conference for

September 9, 2020 at 10:00 a.m. (ET).

        PLEASE TAKE FURTHER NOTICE that on July 22, 2020 a fourth Summons and

Notice of Pretrial Conference (the “July 22 Summons”) was served on certain Defendants. The

July 22 Summons, which is believed to be the final summons to be served, also scheduled the

Pretrial Conference for September 9, 2020 at 10:00 a.m. (ET).

        PLEASE TAKE FURTHER NOTICE that, in accordance with the foregoing and to

permit an efficient pretrial conference process, the Pretrial Conference originally scheduled for

August 6, 2020 as set forth in the June 30 Summons has been adjourned to September 9, 2020

at 10:00 a.m. (ET) so that all defendants may participate in a single pretrial conference. The

adjourned Pretrial Conference shall be held before the Honorable Laurie Selber Silverstein,

United States Bankruptcy Judge, at the Court 824 Market Street, 6 th Floor, Courtroom No. 2,

Wilmington, Delaware 19801.




{BAY:03437943v1}                            2
                    Case 20-50601-LSS   Doc 7   Filed 07/23/20   Page 3 of 3




Date: July 23, 2020                       BAYARD, P.A.
 Wilmington, Delaware
                                           /s/ Gregory J. Flasser
                                          Erin R. Fay (No. 5268)
                                          Gregory J. Flasser (No. 6154)
                                          600 North King Street, Suite 400
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 655-5000
                                          Facsimile: (302) 658-6395
                                          Email: efay@bayardlaw.com
                                                  gflasser@bayardlaw.com

                                          - and -

                                          James P. Ruggeri (admitted pro hac vice)
                                          Joshua D. Weinberg (admitted pro hac vice)
                                          Abigail W. Williams (admitted pro hac vice)
                                          Shipman & Goodwin LLP
                                          1875 K Street, NW, Suite 600
                                          Washington, DC 20003
                                          Tel: (202) 469-7750
                                          Fax: (202) 469-7751

                                          - and -

                                          Eric S. Goldstein (admitted pro hac vice)
                                          Shipman & Goodwin LLP
                                          One Constitution Plaza
                                          Hartford, CT 06103
                                          Tel: (860) 251-5000
                                          Fax: (860) 251-5099

                                          Attorneys for First State Insurance Company and
                                          Hartford Accident and Indemnity Company




 {BAY:03437943v1}                         3
